Title: To Thomas Jefferson from Lafayette, [23 October 1786]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



[23 October 1786]

Inclosed, my dear sir, I Send You the arrêts du Conseil about Wines. While you are printing Mr. de Calonne’s letter, Could you not Have it on two Columns, the one in English. It will be better translated By Mr. Short than By our News paper printers, and prove Convenient to such of our friends who Cannot well Read french. Let me have twenty Copies.
Our last Evening’s Conversation, together with the Neopolitain ideas Have Raised into my Head a plan of which I will speak to You to Morrow. It is to propose myself as a Chief to the Antipiratical Confederacy. I will ask of Sum of Monney from Naples, Portugal, Rome, Venice, and some German towns, Naval stores, and Sea Men from America, a treaty with Maltha, a Harbour in Sicily, and keep up two or three fifties, six large Frigats, and a Number of smaller Vessels filled with Marines to Board the privateers. There will be alwais two thirds of the squadron out, and one third Refitting, and should a land opportunity offer the King of Naples will lend some Regiments.
The devil of it will Be to make it Agreable to this ministry that I should meddle with the War.
